Citation Nr: 1420063	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-22 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1.  What evaluation is warranted for PTSD from March 1, 2007 to February 23, 2010?

2.  What evaluation is warranted for PTSD from February 24, 2010?

3.  Entitlement to a TDIU prior to February 24, 2010.

4.  Whether new and material evidence has been received to reopen a claim for service connection for head injury residuals.

5.  Entitlement to service connection for head injury residuals.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for head injury residuals including seizures is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that the Veteran's attorney has moved to advance his case on the docket.  Given the decision below, the motion is moot.  As to the issue being remanded, expedited action is already required, see 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013), and if the Veteran's attorney still desires advance on the docket of the remaining claim if it returns to the Board, the motion may be renewed at that time.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's PTSD symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas from March 1, 2007.

2.  The Veteran's PTSD symptoms have not more nearly approximated total occupational and social impairment at any time.

3.  The evidence is at least evenly balanced as to whether the Veteran's service connected PTSD has rendered him unemployable from March 1, 2007.

4.  In a June 1971 rating decision, the RO denied the Veteran's claim for entitlement to service connection for head injury residuals.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

5.  Evidence received since the June 1971 decision relates to an unestablished fact necessary to substantiate the claim for service connection for head injury residuals and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, have been met for PTSD from March 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Codes 9400, 9411 (2013).

2.  The criteria for an initial rating higher than 70 percent for PTSD have not been met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Codes 9400, 9411.

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU have been met from March 1, 2007.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16 (2013).

4.   The June 1971 decision that denied the claim for entitlement to service connection for head injury residuals is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

5.  Evidence received since the June 1971 decision is new and material and the claim for entitlement to service connection for head injury residuals is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

With regard to the claims for higher initial ratings for PTSD, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the claim for a TDIU and the application to reopen the claim for entitlement to service connection for head injury residuals are being granted, further discussion of the VCAA with regard to these claims is unnecessary.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating since March 1, 2007, the effective date of the grant for service connection for PTSD, as established by a June 2013 rating decision finding clear and unmistakable error in the effective date previously assigned.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400, applicable to anxiety disorder, which was the disability for which service connection was initially claimed.  The Diagnostic Code applicable to PTSD is 9411.  In any event, all psychiatric disabilities, however, are evaluated under the General Rating Formula for Mental Disorders (general rating formula).  Pursuant to the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score in between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

As contended by the Veteran's attorney, there is no basis for a staged rating in this case.  The GAF scores and the symptomatology have been relatively consistent throughout the pendency of the claim.  As indicated in a March 2007 VA treatment note, at the beginning of the relevant appeal period, the Veteran had homicidal ideation, similar to the symptom of suicidal ideation in the criteria for a 70 percent rating, and the GAF score was 44.  Given the nature and severity of these symptoms, the evidence is at least evenly balanced as to whether the Veteran's symptoms more nearly approximated the criteria for a 70 percent rating from May 1, 2007 to February 23, 2010.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to an initial 70 percent rating for PTSD from May 1, 2007 is warranted.

An initial schedular rating higher than 70 percent is not warranted at any time from May 1, 2007, however, because the Veteran's symptoms have not more nearly approximated the total occupational and social impairment required for a 100 percent rating.  In April 2007, the Veteran indicated that he was involved in a long term relationship that was stable and maintained a very close and positive relationship with his grown children.  On mental status examination at this time and throughout the appeal period, his thought processes and communications were not grossly impaired, and he was oriented and able to perform the activities of daily living.  Findings on the July 2009 and June 2010 VA examinations were similar, although the Veteran's relationship with his girlfriend was characterized as "on again/off again."  The Veteran described significant social distancing and emotional detachment from others.  Although the Veteran's social impairment has been significant and, as discussed below, his PTSD has rendered him unable to obtain and maintain substantially gainful employment, the fact that he has had some relationships and performed some work (described as "odd jobs") reflects that his symptoms have not more nearly approximated the total occupational and social impairment required for a 100 percent rating.

As the preponderance of the evidence is thus against an initial rating higher than 70 percent, the benefit of the doubt doctrine is not for application and the claim must be denied to this extent.  38 U.S.C.A. § 5107(b).

TDIU prior to February 24, 2010

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.

In this case, the Veteran was granted a TDIU in October 2010, effective February 24, 2010.  This effective date was based on the date that the appellant met the schedular requirements for a TDIU, i.e., the effective date of the grant of a 70 percent rating for PTSD.  In the decision above, the Board has granted a 70 percent rating for the period from May 1, 2007, and the Veteran is therefore eligible for a TDIU from that date on the schedular basis described in 38 C.F.R. § 4.16(a).  The TDIU claim was part and parcel of the claim for a higher initial rating for PTSD, Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and the issue of whether the Veteran is entitled to a TDIU for the same time period is thus before the Board.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (prohibiting "freestanding claim" for an earlier effective date).

The evidence reflects that there has been significant occupational impairment from PTSD since March 1, 2007.  As noted, the GAF scores and symptoms reflect an inability to establish and maintain effective relationships, and the evidence reflects that this was true of relationships relating to employment.  For example, an April 2007 VA treatment note indicates that the Veteran reported being fired several times from various positions on account of problems with anger, which is a symptom of his PTSD.  Moreover, the July 2009 VA examiner indicated that the Veteran was not currently employed, had not done more in recent years than cut grass or do a few odd jobs (which appears to the Board to fall within the definition of marginal employment), and that the Veteran's psychiatric symptoms were "likely to interfere with work consistency and duration."  Given that the Veteran indicated that he had 2 years of college and limited employment history, the evidence is at least evenly balanced as to whether the Veteran's PTSD rendered him unable to obtain and maintain substantially gainful employment from March 1, 2007.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU from March 1, 2007 is warranted.  38 U.S.C.A. § 5107(b).

Reopening

Generally, a claim that has been denied in a final unappealed RO rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In June 1971, the RO denied the Veteran's claim for entitlement to service connection for head injury.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based on the lack of evidence of head injury in the service treatment records, normal separation examination, and the length of time between the alleged injury (August 1970) and the findings on the April 1971 VA examination.  On the April 1971 VA examination, the Veteran complained of a soft spot on the side of the head, with frequent headaches.  The Veteran recounted a table hitting him on the top of the head, which did not render him unconscious and for which he did not seek treatment.  Neurologic examination showed hypoesthesia of the right side of the skull, a soft spot on that side that the examiner could feel and a smaller one on the left, with an otherwise normal neurologic examination.  The examiner diagnosed post traumatic anxiety or hysterical state, mild.

The evidence since the May 1971 VA examination includes a January 1990 Beam EEG that was consistent with an irritative lesion in the right anterior temporal lobe and mild irritative encephalopathy.  In addition, a VA physician in November 2009 indicated that the Veteran had medical evidence to support a diagnosis of a mild traumatic brain injury in service, but that this injury was considered a remote event that was not connected to any current difficulties.  Thus, the evidence received since the last final denial relates to the bases for the prior denial, specifically, the nature and extent of current disability relating to the head and a possible nexus between this disability and the in-service injury described by the Veteran.  The evidence is therefore new and material and warrants reopening of the claim. 


ORDER

An initial rating of 70 percent for PTSD from May 1, 2007, is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating higher than 70 percent for PTSD is denied.

A TDIU is granted from May 1, 2007, subject to controlling regulations governing the payment of monetary awards.

The application to reopen the claim for entitlement to service connection for head injury is granted. 


REMAND

As indicated above, there is competent and credible lay evidence of in-service head injury and evidence of current disability that may be residual thereto, but the evidence is insufficient to grant the claim.  In his May 2012 statement, the Veteran's attorney requested remand for a medical opinion as to whether the current disability is related to the in-service injury, given that the November 2009 opinion was ambiguous and, therefore, inadequate.  The Board agrees that the November 2009 opinion is inadequate and will grant the request for a remand for a new medical opinion on this question.

Accordingly, the reopened claim for entitlement to service connection for head injury residuals is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate VA physician as to whether there have been any head injury residuals since he filed his claim in March 2007 or at any other time.
 
The claims file must be sent to the physician for review and he should be given access to any electronic records, to include those on Virtual VA.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran has suffered from any disability since March 2007, or at any other time that is residual to the in-service head injury that he described.

In offering his opinion, the physician should accept as credible the Veteran's statements regarding the in-service injury.  In addition, the physician should specifically address the findings on the May 1971 VA examination and the November 2009 physician's statement noted above.

A complete rationale should accompany any opinion provided.  It the questions cannot be answered without a new examination, such examination should be scheduled in accordance with applicable procedures.

2.  The AOJ must ensure that the opinion is in complete compliance with the directives of this remand, and that the physician has documented his/her consideration of records that are part of Virtual VA.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for entitlement to service connection for residuals of head injury must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


